EXHIBIT 10.1.1

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 8,
2013, is by and among IXIA, a California corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

 

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Subsidiaries of the Borrower party from time to time
party thereto (the “Guarantors”), certain banks and financial institutions from
time to time party thereto (the “Lenders”) and Bank of America, N.A., as
administrative agent, swingline lender and l/c issuer, are parties to that
certain Credit Agreement dated as of December 21, 2012 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions and waive certain conditions of the Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments and waivers to
the Credit Agreement, in accordance with and subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

ARTICLE I
WAIVER

 

1.1     Waiver of Conditions. Notwithstanding the provisions of the Credit
Agreement to the contrary, the Required Lenders hereby waive the following
conditions - (a) the requirement in Section 4.01(e)(iv) of the Credit Agreement
for delivery of the original stock certificate of Ixia Communications Kabushiki
Kaisha; and (b) the requirement in Section 4.03(b) of the Credit Agreement for
delivery of landlord consents from landlords of the following locations – (i)
3900 N. Capital of Texas Hwy, Suite 180, Austin, TX 78746; (ii) 8310 N. Capital
of Texas Hwy., Building 2, Suite 300, Austin, TX 78731; (iii) 3920 Freedom
Circle, Suite 200, Santa Clara, CA 95054; (iv) 8770 SW Nimbus Avenue, Suite B,
Beaverton, OR 97008; (v) 8310 N. Capital of Texas Hwy., Building 2, Suite 120,
Austin, TX 78731; and (vi) 800 Perimeter Park Drive, Suite A, Morrisville, NC
27560.

  

 
 

--------------------------------------------------------------------------------

 

 

1.2     Effectiveness of Waiver. This waiver shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a waiver
of any breach, Default or Event of Default other than as specifically waived
herein nor as a waiver of any breach, Default or Event of Default of which the
Lenders have not been informed by the Loan Parties, (b) affect the right of the
Lenders to demand compliance by the Loan Parties with all terms and conditions
of the Loan Documents, except as specifically modified or waived by this
Amendment, (c) be deemed a waiver of any transaction or future action on the
part of the Loan Parties requiring the Lenders’ or the Required Lenders’ consent
or approval under the Loan Documents, or (d) except as waived hereby, be deemed
or construed to be a waiver or release of, or a limitation upon, the
Administrative Agent’s or the Lenders’ exercise of any rights or remedies under
the Credit Agreement or any other Loan Document, whether arising as a
consequence of any Default or Event of Default which may now exist or otherwise,
all such rights and remedies hereby being expressly reserved.

 

 

ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT

 

2.1     Amendment to Section 1.01. The following definitions are hereby: (a) to
the extent already defined in Section 13.1 of the Loan Agreement, amended in
their entirety to read as follows, and (b) to the extent not already defined in
that Section, added to Section 13.1 of the Loan Agreement in alphabetical order
as follows:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 6.18 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower as are or
may from time to time become parties to this Agreement pursuant to Section 6.13
and (b) with respect to (i) Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than the Borrower) under any Hedge Agreement
or any Cash Management Agreement and (ii) the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower.

  

 
 

--------------------------------------------------------------------------------

 

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01).

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 6.18).

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

2.2     Amendment to Section 4.03(a). Section 4.03(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a)     No later than the date occurring 180 days after Closing Date, each Loan
Party shall deliver to the Administrative Agent duly executed Qualifying Control
Agreements to the extent required to be delivered pursuant to Section 6.14 or
shall move its respective deposit accounts to Bank of America.

 

2.3     Amendment to Section 6.02. Section 6.02(b) and (c) of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

 

(b)     Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a), the following updated Schedules to
this Agreement (which may be attached to the Compliance Certificate) to the
extent required to make the representation related to such Schedule true and
correct in all material respects as of the date of such Compliance Certificate:
Schedules 1.01(c), 5.10, 5.20(a), 5.20(b), 5.21(b), 5.21(c), 5.21(d)(i),
5.21(d)(ii), 5.21(e), 5.21(f), 5.21(g) and 5.21(h).

  

 
 

--------------------------------------------------------------------------------

 

 

(c)     Calculations. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a), a certificate (which may be included
in such Compliance Certificate) including the amount of all Restricted Payments
in excess of $1,000,000 in the aggregate, Investments (including Permitted
Acquisitions), Dispositions in excess of $5,000,000 in the aggregate, Capital
Expenditures and Equity Issuance that were made during the prior fiscal year.

 

2.4     New Section 6.18. Article VI of the Credit Agreement is hereby amended
by adding a new Section 6.18 in its appropriate numerical order as follows:

 

6.18     Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 6.18 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

2.5     Amendment to Section 8.03. Paragraph Fourth of Section 8.03 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them; provided that Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section;

  

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

3.1     Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction (or
waiver) of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent) on or prior to May [__],
2013:

 

(a)     Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Loan Parties, the Required
Lenders and the Administrative Agent.

 

(b)     Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and Administrative Agent’s
legal counsel shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all reasonable fees and expenses
incurred in connection with this Amendment.

 

(c)     Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

 

 

ARTICLE IV
MISCELLANEOUS

 

4.1     Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

4.2     Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Amendment Effective Date, as follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)     This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

  

 
 

--------------------------------------------------------------------------------

 

 

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d)     The representations and warranties set forth in Article V of the Credit
Agreement shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (subject to the materiality
qualifications set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, and except that for purposes of this Section 4.2(d),
the representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.

 

(e)     After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)     The Collateral Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

 

(g)     The Loans and other amounts payable by Borrower pursuant to the Credit
Agreement are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 

4.3     Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

4.4     Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

4.5     Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

 

4.6     Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

  

 
 

--------------------------------------------------------------------------------

 

 

4.7     Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

4.8     Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

4.9     No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

4.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

4.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

4.12     General Release. In consideration of the Administrative Agent’s
willingness to enter into this Amendment, on behalf of the Lenders, each Loan
Party hereby releases and forever discharges the Administrative Agent, the L/C
Issuer, the Swingline Lender, the Lenders and the Administrative Agent’s, the
L/C Issuer’s, the Swingline Lender’s, and the Lender’s respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Bank Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Loan Party may
have or claim to have against any of the Bank Group in any way related to or
connected with the Loan Documents and the transactions contemplated thereby.

 

4.13     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

  

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

IXIA,

a California corporation

By: /s/     Ronald W. Buckly

Name:  Ronald W. Buckly
Title: Senior Vice President, Corporate 
          Affairs and General Counsel

    GUARANTORS:    

CATAPULT COMMUNICATIONS CORPORATION

By:  /s/ Ronald W. Buckly
Name: Ronald W. Buckly
Title: Vice President, Legal

     

VERIWAVE, INC.

By:  /s/ Ronald W. Buckly
Name: Ronald W. Buckly
Title: Vice President, Legal

     

ANUE SYSTEMS, INC.

By:  /s/ Ronald W. Buckly
Name: Ronald W. Buckly
Title: Senior Vice President, Legal

     

BREAKINGPOINT SYSTEMS, INC.

By:  /s/ Ronald W. Buckly
Name: Ronald W. Buckly
Title: Senior Vice President, Legal

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT: 

BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent 

 

 

 

 

 

 

 

By: 

/s/ Amanda Peters 

 

Name: 

Amanda Peters 

 

Title: 

Senior Vice President 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 





LENDERS: 

BANK OF AMERICA, N.A.,
in its capacity as Lender 

 

 

 

 

 

 

 

By: 

/s/ Amanda Peters 

 

Name: 

Amanda Peters 

 

Title: 

Senior Vice President 



 

 

[Signature Page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 





 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender 

 

 

 

 

 

 

 

By: 

/s/ Jeffrey Heisinger 

 

Name: 

Jeffrey Heisinger 

 

Title: 

Vice President 



 

 

[Signature Page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 



 

SILICON VALLEY BANK,
as a Lender 

 

 

 

 

 

 

 

By: 

/s/ Raj Morey 

 

Name: 

Raj Morey 

 

Title: 

Vice President 



 

 

[Signature Page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 



 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender 

 

 

 

 

 

 

 

By: 

/s/ Steven Brennan 

 

Name: 

Steven Brennan 

 

Title: 

Senior Vice President  



 

 

[Signature Page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 





 

BARCLAYS BANK PLC,
as a Lender 

 

 

 

 

 

 

 

By: 

/s/ Nicholas Versandi 

 

Name: 

Nicholas Versandi 

 

Title: 

Assistant Vice President 



 

 

[Signature Page to First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 





 

STIFEL BANK AND TRUST,
as a Lender 

 

 

 

 

 

 

 

By: 

/s/ Matthew L. Diehl 

 

Name: 

Matthew L. Diehl 

 

Title: 

Senior Vice President 



 

 

[Signature Page to First Amendment to Credit Agreement]  

 

 
 

--------------------------------------------------------------------------------

 

 



 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender 

 

 

 

     

 

By: 

/s/ Anca Trifan 

 

Name: 

Anca Trifan 

 

Title: 

Managing Director 

        By: /s/ Mary Kay Coyle   Name: Mary Kay Coyle   Title: Managing Director



 

 

[Signature Page to First Amendment to Credit Agreement]